Stoecklein Law Group, LLP Practice Limited to Federal Securities 401 West a Street Telephone:(619) 704-1310 Suite 1150 Facsimile:(619) 704-1325 San Diego, California92101 email:djs@slgseclaw.com web:www.slgseclaw.com August 20, 2015 CONSENT OF STOECKLEIN LAW GROUP, LLP U.S. Securities and Exchange Commission Washington, DC 20549 Ladies and Gentlemen: We hereby consent to the incorporation and use in this Registration Statement of Nuvola, Inc., on Form S-1/A (Amendment No. 5) of our Legal Opinion, dated August 20, 2015, relating to the proposed registration of 776,453 shares of common stock which appears in such Registration Statement. We also consent to the reference to our Firm under the title “Interests of Named Experts and Counsel” in this Registration Statement S-1 and this Prospectus. /s/ Donald J. Stoecklein Stoecklein Law Group, LLP
